 



Exhibit 10.3
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT, dated as of March 9, 2006, among: (1) W LAB
ACQUISITION CORP., a Delaware corporation (hereinafter, together with its
successors in title and assigns, called the “Borrower”); (2) NEXTERA
ENTERPRISES, INC., a Delaware corporation (hereinafter, together with its
successors in title and assigns, called the “Parent Company” and, together with
the Borrower, called, collectively, the “Principal Companies” and, singly, a
“Principal Company”); (3) the Subsidiaries of the Parent Company and of the
Borrower from time to time party hereto (all of the Subsidiaries of the Parent
Company or of the Borrower from time to time party hereto or bound hereby being
hereinafter, together with their successors in title and assigns, called,
collectively, the “Subsidiary Guarantors”) (the Parent Company, the Borrower and
each of the Subsidiary Guarantors from time to time party to and otherwise bound
by this Agreement being hereinafter called, collectively, the “Grantors”, and,
singly, a “Grantor”); and (4) NEWSTAR FINANCIAL, INC., as administrative agent
and collateral agent for the benefit of Secured Parties (hereinafter, together
with its successors as administrative agent for the benefit of Secured Parties
called “Administrative Agent`”).
RECITALS:
     A. The Parent Company, the Borrower, the several Lenders from time to time
party thereto, and NewStar Financial, Inc., as Administrative Agent for the
Lenders, are party to the Credit Agreement, dated as of March 9, 2006, providing
for the making Credit Extensions to the Borrower, all as contemplated and
provided thereby.
     B. Each Subsidiary Guarantor from time to time party hereto is a direct or
indirect Subsidiary of the Parent Company or of the Borrower.
     C. The Parent Company, the Borrower and the Subsidiary Guarantors have
guaranteed all of the Obligations of each of the other Loan Parties under the
Loan Documents pursuant to the Guaranty Agreement, dated as of March 9, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), entered into by the Parent Company, the Borrower, Subsidiary
Guarantors and NewStar Financial, Inc., as the administrative agent for the
benefit of the Secured Parties.
     D. It is a condition precedent to the initial Credit Extension made under
the Credit Agreement and the other Loan Documents that each of the Parent
Company, the Borrower and the Subsidiary Guarantors shall have executed and
delivered this Agreement.
     E. Each Grantor will obtain substantial direct or indirect financial and
other benefits from Credit Extensions made or to be made to the Borrower under
the Credit Agreement and the other Loan Documents, and, accordingly, each
Grantor desires to enter into this Agreement in order to satisfy the condition
precedent described in preceding Recital D and in order to induce Secured
Parties to make Credit Extensions to the Borrower under the Credit Agreement and
the other Loan Documents.
     NOW, THEREFORE, in consideration of the foregoing and the substantial
direct or indirect financial and other benefits accruing to each Grantor, the
receipt and sufficiency of

 



--------------------------------------------------------------------------------



 



which are hereby acknowledged, each Grantor hereby, jointly and severally, makes
the following representations and warranties to the Administrative Agent for the
benefit of Secured Parties and hereby, jointly and severally, covenants and
agrees with the Administrative Agent for the benefit of Secured Parties as
follows:
ARTICLE I
DEFINITIONS
     The following terms have the meanings herein specified unless the context
otherwise requires. Such definitions shall be equally applicable to the singular
and plural forms of the terms defined. Except as otherwise defined herein, terms
used herein and defined in or by reference in the Credit Agreement shall be used
herein as so defined therein.
     “Additional Grantors” shall have the meaning specified in Section 10.5
hereof.
     “Administrative Agent” shall have the meaning specified in the Preamble
hereto.
     “Agreement” shall mean this Security Agreement, as the same may be amended,
modified, extended, renewed, replaced, restated or supplemented from time to
time.
     “Borrower” shall have the meaning specified in the Preamble hereto.
     “Cash Collateral Account” shall mean any noninterest-bearing cash
collateral account under the sole dominion and control of the Administrative
Agent for the benefit of the Secured Parties.
     “Chattel Paper” shall have the meaning specified in the UCC.
     “Commercial Tort Claims” shall have the meaning specified in the UCC.
     “Contract Rights” shall mean all of the rights of any Grantor (including,
without limitation, all rights to payment) under any Contract.
     “Contracts” shall mean all contracts or agreements to which any Grantor is
a party (including, without limitation, (a) each partnership, joint venture or
limited liability company agreement to which such Grantor is a party, (b) each
lease, license or sublicense, evidence of Indebtedness, mortgage, indenture,
security agreement, deed of trust or other contract, commitment or obligation to
which such Grantor is a party, and (c) any Specified Swap Agreement to which
such Grantor is a party, but excluding any contract, license or lease if and to
the extent that the terms thereof prohibit the assignment of, or the granting of
a security interest in, such contract, license or lease (it being understood and
agreed that, notwithstanding the foregoing, all rights to payment of money due
or to become due pursuant to, and all rights to the Proceeds from the sale of,
any such excluded contract, license or lease shall be and at all times remain
subject to the security interests created by this Agreement).
     “Copyrights” shall mean any United States copyrights or copyrightable works
(whether or not registered, statutory or common law) to which any Grantor now or
from time to time

-2-



--------------------------------------------------------------------------------



 



hereafter has title, including all reissues, renewals or extensions thereof, as
well as any registrations of any copyrights in the United States Copyright
Office or applications for United States copyright registrations now or from
time to time hereafter made with the United States Copyright Office by any
Grantor, and all rights provided by international treaties or conventions with
respect to any of the foregoing.
     “Credit Agreement” shall mean the Credit Agreement, dated as of March 9,
2006, among the Parent Company, the Borrower, the several Persons from time to
time party thereto as Lenders thereunder, and the Administrative Agent,
providing for the making of Credit Extensions to the Borrower, as the same may
be amended, supplemented or otherwise modified from time to time.
     “Documents” shall have the meaning specified in the UCC.
     “Equipment” shall mean any “equipment”, as such term is defined in the UCC,
now or from time to time hereafter owned by any Grantor and, in any event, shall
include, but shall not be limited to, all machinery, equipment, furnishings and
movable trade or other fixtures now or from time to time hereafter owned by any
Grantor, and any and all additions, substitutions and replacements of any of the
foregoing, wheresoever located, together with all accessions, attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.
     “General Intangibles” shall have the meaning specified in the UCC, and
shall in any event include, in relation to any Grantor, all of such Grantor’s
claims, rights, powers, privileges, authority, options, security interests,
Liens and remedies under any partnership agreement or limited liability company
agreement to which such Grantor is a party or with respect to any partnership or
limited liability company of which such Grantor is a partner or a member.
     “Goods” shall have the meaning specified in the UCC.
     “Grantor” and “Grantors” shall have the meaning specified in the Preamble
hereto.
     “Guaranty Agreement” shall have the meaning specified in the Recitals
hereto.
     “Imprints” shall mean the imprints, series, colophons and brands owned by
or licensed to any Grantor.
     “Intellectual Property” shall mean United States, international or foreign
(a) Patents, divisions, continuations, continuations in part, (b) Marks,
(c) Copyrights, (d) confidential and proprietary information, including, without
limitation, all trade secrets, technology, ideas, know-how, formulae and
customer and supplier lists, (e) computer software (including source codes,
object codes, data and related documentation), (f) Works, (g) Imprints, and
(h) all Trade Secret Rights and other proprietary rights.
     “Indemnitee” shall have the meaning specified in Section 9.1 hereof.
     “Instrument” shall have the meaning specified in the UCC.

-3-



--------------------------------------------------------------------------------



 



     “Inventory” shall have the meaning specified in the UCC, and shall in any
event include any merchandise, inventory or goods now or from time to time
hereafter owned by any Grantor, and all accessions, additions, substitutions and
replacements thereof, wheresoever located, together with all goods, supplies,
incidentals, packaging materials, labels, materials and any other items used or
usable in manufacturing, processing, packaging or shipping the same, in all
stages of production, from raw materials through work-in-process to finished
goods, and all products and proceeds of whatsoever sort and wheresoever located,
and any portion thereof which may be returned, rejected, reclaimed or
repossessed by the Administrative Agent from such Grantor’s customers, and shall
specifically include all “inventory”, as such term is defined in the UCC, now or
from time to time hereafter owned by such Grantor.
     “Investment Property” shall have the meaning given such term in Section
9-102(a)(49) of the UCC.
     “Letter-of-Credit Rights” shall have the meaning specified in the UCC.
     “Marks” shall mean any trademarks and service marks now held or hereafter
acquired by any Grantor which are registered in the United States Patent and
Trademark Office or in any other similar office or agency of the United States
or any state thereof or any political subdivision thereof and any application
for such trademarks and service marks, as well as any unregistered marks used by
any Grantor in the United States and trade dress, including logos, proprietary
icons, designs, trade names, trade styles, company names, corporate names,
business names, URLs, fictitious business names and other business or source
identifiers in connection with which any of such registered or unregistered
marks are used in the United States, and including all common law rights
therein, and registrations and applications for registration therefor, all
rights provided by international treaties or conventions with respect to the
foregoing, and all reissuances, extensions and renewals of any of the foregoing,
and all goodwill associated therewith.
     “Parent Company” shall have the meaning specified in the Preamble hereto.
     “Patent” shall mean any United States patent to which any Grantor now or
from time to time hereafter has title, including any divisions, continuations,
reissues, reexaminations, extensions or renewals thereof, all inventions or
improvements thereto, any application for a United States patent now or
hereafter made by any Grantor, and any rights provided by international treaty
or convention with respect to any of the foregoing.
     “Principal Companies” and “Principal Company” shall have the meaning set
forth in the Preamble hereto.
     “Proceeds” shall have the meaning specified in the UCC or under other
relevant law, and, in any event, shall include, but not be limited to: (a) any
and all proceeds of any insurance, indemnity, warranty or guaranty payable to
the Administrative Agent or to any Grantor from time to time with respect to any
of the Security Agreement Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Security Agreement Collateral by any
Governmental Authority (or by any Person

-4-



--------------------------------------------------------------------------------



 



acting under color of any Governmental Authority); and (c) any and all other
amounts from time to time paid or payable under or in connection with any of the
Security Agreement Collateral.
     “Receivables” shall mean any “account”, as such term is defined in the UCC,
now or from time to time hereafter owned by any Grantor, and, in any event,
shall include, but shall not be limited to, all of such Grantor’s rights to
payment for goods sold or leased or services performed by such Grantor, whether
now in existence or arising from time to time hereafter, including, without
limitation, rights evidenced by an account, note, contract, security agreement,
chattel paper or other evidence of Indebtedness or security, together with:
(a) all security pledged, assigned, hypothecated or granted to or held by such
Grantor to secure the foregoing; (b) all of such Grantor’s right, title and
interest in and to any goods, the sale of which gave rise thereto; (c) all
guarantees, endorsements and indemnifications on, or of, any of the foregoing;
(d) all powers of attorney for the execution of any evidence of Indebtedness or
security or other writing in connection therewith; (e) all books, records,
ledger cards, and invoices relating thereto; (f) all evidences of the filing of
financing statements and other statements and the registration of other
Instruments in connection therewith and amendments thereto, notices to other
creditors or secured parties, and certificates from filing or other registration
officers; (g) all credit information, reports and memoranda relating thereto;
and (h) all other writings related in any way to the foregoing.
     “Securities Accounts” shall have the meaning specified in the UCC.
     “Securities Intermediary” shall have the meaning specified in the UCC.
     “Security Agreement Collateral” shall have the meaning specified in Section
2.1(a) hereof.
     “Subsidiary Guarantors” shall have the meaning specified in the Preamble
hereto.
     “Supporting Obligations” shall have the meaning specified in the UCC.
     “Termination Date” shall have the meaning specified in Section 10.10(a)
hereof.
     “Trade Secret Rights” shall have the meaning specified in Section 6.1
hereof.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that, if perfection or priority of any
security interest in any item or portion of Security Agreement Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for the purposes of the
provisions hereof relating to such perfection or priority and purposes of
definitions relating to such provisions.
     “URLs” shall mean, in relation to any Grantor, all internet domain names
that are used primarily in connection with the business of such Grantor and that
are owned or otherwise used by such Grantor.

-5-



--------------------------------------------------------------------------------



 



     “Works” shall mean all of the works and other related products published
under the Contracts or otherwise, including original and revised editions, and
any and all existing works and works in progress, and regardless of whether such
works are stored or published in print, electronic (including online) software
or other media.
ARTICLE II
SECURITY INTERESTS
     2.1. Grant of Security Interests.
          (a) As security for the prompt and complete payment and performance
when due of all of the Obligations, each Grantor does hereby pledge,
collaterally assign and transfer unto the Administrative Agent for the benefit
of each of the Secured Parties, and does hereby grant to the Administrative
Agent for the benefit of each of the Secured Parties, a continuing security
interest in and Lien upon, all of the right, title and interest of such Grantor
in, to and under all personal and fixture Property of every kind and nature,
whether tangible or intangible, including, without limitation, all of the right,
title and interest of such Grantor in, to and under each of the following,
whether now existing or from time to time hereafter created, arising or
acquired: (i) each and every Receivable; (ii) all Contracts, together with all
Contract Rights arising thereunder; (iii) all Inventory; (iv) all Equipment;
(v) all Marks, Patents and Copyrights, and all other Intellectual Property;
(vi) all computer programs and computer software of every description and all
intellectual property rights therein, and all other proprietary information,
including, but not limited to, Trade Secret Rights; (vii) all other Goods,
General Intangibles, Chattel Paper, Documents and Instruments; (viii) all
Deposit Accounts; (ix) all Letter-of-Credit Rights; (x) all Commercial Tort
Claims; (xi) all Investment Property; (xii) all Supporting Obligations;
(xiii) to the extent not already included above, all claims, demands,
judgements, rights, choses in action, equities, credits, bank accounts,
investment and Securities Accounts, cash on hand and in banks or with other
financial institutions, lock boxes and other post office boxes, bonds and all
other securities of every description, investments, insurance policies,
including the cash surrender value thereof and all proceeds thereof, and all
federal, state and local tax refunds and/or abatements to which such Grantor is
or may from time to time become entitled, no matter how or when arising,
including, but not limited to, any loss carryback tax refunds; (xiv) each Cash
Collateral Account established for such Grantor and all monies, securities and
Instruments deposited or required to be deposited in any such Cash Collateral
Account; and (xv) all Proceeds and products of any and all of the foregoing (all
of the Property identified or described in foregoing clauses (i) through (xv),
inclusive, being herein called, collectively, the “Security Agreement
Collateral”).
          (b) The security interests and Liens granted to the Administrative
Agent under this Agreement extend (i) to all Property of the kind which is the
subject of this Agreement which any Grantor may own or otherwise acquire at any
time or from time to time during the continuation of this Agreement, and (ii) to
any and all Proceeds or products thereof.
          (c) Notwithstanding the foregoing the Security Agreement Collateral
shall not include (i) any Property in which a Grantor is not permitted, by
Applicable Law or by the terms of any Instrument to which such Grantor is a
party or by which such Grantor or any of its

-6-



--------------------------------------------------------------------------------



 



Property is bound, to grant a security interest or Lien and (ii) Investment
Property held by the Parent Company in any of the Excluded Subsidiaries;
provided, however, that all Proceeds of any and all Property and Investment
Property described in the foregoing provisions of this paragraph (c) shall in
any event constitute Security Agreement Collateral in which the Administrative
Agent shall have a security interest and Lien.
     2.2. Security for Obligations; Supplement to Credit Agreement; etc.
          (a) This Agreement (and the Security Agreement Collateral) secures the
prompt payment in full and performance when due of all and each of the
Obligations of each of the Loan Parties (including the Borrower), including all
Obligations of each of the Borrower and the other Loan Parties under the Credit
Agreement and the other Loan Documents.
          (b) This Agreement, the security interests and Liens created hereby,
and the covenants and other agreements contained herein, are in addition and
supplemental to the provisions of the Credit Agreement, the Guaranty Agreement
and the Pledge Agreement, and the rights, powers and remedies given to the
Secured Parties hereby are cumulative and are in addition to all of the rights,
powers and remedies created by or existing under the Credit Agreement, the
Guaranty Agreement and the Pledge Agreement.
     2.3. Loan Parties Remain Liable. Anything herein to the contrary
notwithstanding:
          (a) each of the Loan Parties shall remain liable under all agreements
and Instruments included in the Security Agreement Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed;
          (b) except as otherwise provided herein, the exercise by the
Administrative Agent of any rights hereunder shall not release any Loan Party
from any of its duties or obligations under any agreements or Instruments
included in the Security Agreement Collateral; and
          (c) except as otherwise provided in the Credit Agreement, the
Administrative Agent shall not have any obligation or liability under any
agreements or Instruments included in the Security Agreement Collateral by
reason of this Agreement, nor shall the Administrative Agent be obligated to
perform any of the obligations or duties of any Loan Party thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
     2.4. Power of Attorney. Each Grantor hereby constitutes and appoints the
Administrative Agent its true and lawful attorney-in-fact, irrevocably, with
full power during the continuation of any Event of Default (in the name of such
Grantor or otherwise), to act, require, demand, receive, compound and give
acquittance for any and all monies and claims for monies due or to become due to
such Grantor under or arising out of all or any part of the Security Agreement
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
which the Administrative Agent may reasonably deem to be necessary or advisable
in the premises, which appointment as attorney is coupled with an interest.

-7-



--------------------------------------------------------------------------------



 



     2.5. Protection of Collateral. The Administrative Agent may from time to
time, at its option, perform any act which any Grantor shall have agreed
hereunder or under any other Loan Document to perform and which such Grantor
shall fail to perform within a reasonable period of time after being requested
in writing to so perform (it being understood that no such request need be given
during the continuance of any Event of Default), and the Administrative Agent
may from time to time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Security Agreement Collateral or of the security interests therein.
The Administrative Agent will exercise reasonable care in the custody and
preservation of the Security Agreement Collateral in its possession.
     2.6. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Security Agreement Collateral and shall not impose any duty upon it to exercise
any such powers. Except as provided in Section 2.5, the accounting for moneys
actually received by it hereunder and other duties imposed by the UCC upon
Secured Parties (unless otherwise modified hereby), the Administrative Agent
shall have no duty as to any Security Agreement Collateral or responsibility for
taking any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Security Agreement Collateral.
     2.7. Waiver of Suretyship Defenses; etc.
          (a) Each Grantor hereby absolutely, unconditionally and irrevocably
waives, to the extent permitted under Applicable Law, all suretyship and other
similar defenses to the payment and performance by such Grantor of any of its
Obligations to the Administrative Agent under this Agreement.
          (b) This Agreement shall be effective as to, and shall be enforceable
by the Administrative Agent against, each Grantor from and after the execution
and delivery by such Grantor of a counterpart of this Agreement. The agreements
and Obligations of each Grantor under this Agreement are separate and
independent from, and in addition to, the agreements and Obligations under this
Agreement, the other Collateral Documents and the Guaranty Agreement of each of
the other Grantors and shall be enforceable by the Administrative Agent against
each Grantor notwithstanding: (i) the failure of any of the other Grantors to
execute and deliver a counterpart of this Agreement, any of the other Collateral
Documents or the Guaranty Agreement; (ii) the invalidity, unenforceability or
inadmissibility in evidence of this Agreement, any of the other Collateral
Documents or the Guaranty Agreement against any one or more of the other
Grantors; (iii) the release by the Administrative Agent of all or any of the
other Grantors from all or any part of their Obligations to the Administrative
Agent under this Agreement, any of the other Collateral Documents or the
Guaranty Agreement, or the release by the Administrative Agent of all or any
part of the Collateral granted by all or any of the other Grantors to the
Administrative Agent under any of the Loan Documents; or (iv) any waiver,
termination or cancellation by the Administrative Agent of, or any consent by
the Administrative Agent to any departure from, any of the agreements or
Obligations of any of the other Grantors under this Agreement, any of the other
Collateral Documents or the Guaranty Agreement on any occasion or occasions, or
any failure by the Administrative Agent to enforce any of the agreements or
Obligations of any of the other Grantors under this Agreement, any of the other
Collateral Documents or the Guaranty Agreement on any occasion or occasions.

-8-



--------------------------------------------------------------------------------



 



ARTICLE III
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each Grantor represents, warrants and covenants, which representations,
warranties and covenants shall survive the execution and delivery of this
Agreement, as follows:
     3.1. Necessary Filings. Upon the making of all filings, including all
financing statements, registrations and recordings necessary or appropriate to
create, preserve, protect and perfect the security interests and Liens granted
by each Grantor to the Administrative Agent hereby in respect of the Security
Agreement Collateral, the security interests granted to the Administrative Agent
pursuant to this Agreement in and to the Security Agreement Collateral will
constitute perfected security interests therein superior and prior to the rights
of all other Persons therein, subject to no other Liens (other than Liens
permitted by the Credit Agreement) and are entitled to all of the rights,
priorities and benefits afforded by the Uniform Commercial Code or other
relevant law as enacted in any relevant jurisdiction to perfected security
interests, in each case, to the extent that the Security Agreement Collateral
consists of the type of Property in which a security interest may be perfected
by filing a financing statement under the Uniform Commercial Code as enacted in
any relevant jurisdiction or in the United States Copyright Office.
     3.2. No Liens. The Grantors are, and as to the Security Agreement
Collateral acquired by them from time to time after the date hereof, such
Grantors will own or hold all Security Agreement Collateral, free from any Lien
of any Person (other than Liens permitted by the Credit Agreement), and each
Grantor shall defend the Security Agreement Collateral against all claims and
demands of all Persons at any time claiming the same or any interest (other than
Liens permitted by the Credit Agreement) therein adverse to the Administrative
Agent.
     3.3. Other Financing Statements. So long as any of the Commitments remain
in effect or any Loans remain outstanding or any of the Obligations remain
unpaid, such Grantor will not file or authorize to be filed in any public office
any financing statement (or other similar statement or instrument of
registration under the laws of any jurisdiction) relating to the Security
Agreement Collateral, except (i) financing statements filed or to be filed in
respect of and covering the security interests granted hereby by such Grantor or
in respect of Liens permitted by the Credit Agreement, or (ii) financing
statements filed or authorized to be filed with the prior written consent of the
Administrative Agent.
     3.4. Legal Status. The exact legal name, type of organization, jurisdiction
of organization and organizational identification number, if any, of each
Grantor is specified on Schedule A hereto. Each Grantor agrees that it will not,
without providing at least thirty (30) days prior written notice to the
Administrative Agent, change its name or organizational identification number,
its type of organization, its jurisdiction of organization or its legal
structure. If any Grantor does not have an organizational identification number
and later obtains one, such Grantor will forthwith notify the Administrative
Agent of such organizational identification number. With respect to any proposed
change described in this Section 3.4, each Grantor shall, prior to effecting
such change, take all action, satisfactory to the Administrative Agent, to
maintain the security interests of the Administrative Agent in the Collateral
required to

-9-



--------------------------------------------------------------------------------



 



be granted hereby at all times fully perfected and in full force and effect and
to provide to the Administrative Agent evidence that all such actions (including
the payment of all filing fees and taxes, if any, payable in connection with
such filings) have been taken. Promptly after the occurrence of any change with
respect to any Grantor described in this Section 3.4, such Grantor shall deliver
to the Administrative Agent a supplement to Schedule A hereto so as to cause
Schedule A hereto to be complete and accurate.
     3.5. Recourse. This Agreement is made with full recourse to each Grantor
and pursuant to and upon all of the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the other Loan
Documents and otherwise in writing in connection herewith or therewith.
ARTICLE IV
SPECIAL PROVISIONS CONCERNING
RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS
     4.1. Maintenance of Records. Each Grantor will keep and maintain, at its
own cost and expense, materially accurate records of its Receivables and
Contracts, including, but not limited to, the originals of all documentation
(including each Contract) with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith, and each such Grantor will make the same available on such
Grantor’s premises to the Administrative Agent for inspection, at such Grantor’s
own cost and expense, at any and all reasonable times upon prior notice to an
authorized officer of such Grantor; provided, however, if no Event of Default is
then continuing, the Administrative Agent shall give such Grantor prior written
notice of any such inspection; provided, further, that, so long as no Event of
Default is then continuing, such Grantor shall not be responsible for the costs
and expenses of more than one such visit and inspection by the Administrative
Agent per year as set forth in Section 6.10 of the Credit Agreement. Upon the
reasonable request of the Administrative Agent during the continuance of any
Event of Default, each Grantor shall, at its own cost and expense, deliver all
tangible evidence of its Receivables and Contract Rights (including, without
limitation, all documents evidencing the Receivables and all Contracts) and such
books and records to the Administrative Agent or to its representatives (copies
of which evidence and books and records may be retained by such Grantor). During
the continuance of any Event of Default, if the Administrative Agent so directs,
such Grantor shall legend, in form and manner reasonably satisfactory to the
Administrative Agent, such tangible evidence of the Receivables and the
Contracts, as well as books, records and documents of such Grantor evidencing or
pertaining to such Receivables and Contracts, with an appropriate reference to
the fact that such Receivables and Contracts have been assigned to the
Administrative Agent and that the Administrative Agent has security interests
therein.
     4.2. Direction to Account Debtors; Contracting Parties; etc. If the
Administrative Agent so directs any Grantor during the continuance of any Event
of Default, such Grantor agrees (a) if such Grantor has been required to cash
collateralize any of its Obligations pursuant to the terms of the Credit
Agreement or any of the other Loan Documents or to create any other account
thereunder, to cause all payments on account of the Receivables and Contracts to
be made directly to such account, (b) that the Administrative Agent may, at its
option, directly

-10-



--------------------------------------------------------------------------------



 



notify the obligors with respect to any Receivables and/or under any Contracts
to make payments with respect thereto as provided in the preceding clause (a),
and (c) that the Administrative Agent may enforce collection of any such
Receivables and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor.
Without notice to or assent by any Grantor, the Administrative Agent may apply
any or all amounts then in, or thereafter deposited in, such account which
application shall be effected in the manner provided in Section 8.4 of this
Agreement. The reasonable costs and expenses (including attorneys’ fees)
incurred or sustained in connection with collection, whether incurred or
sustained by any Grantor or the Administrative Agent, shall be borne by such
Grantor.
     4.3. Modification of Terms; etc. No Grantor shall rescind or cancel any
indebtedness evidenced by any material Receivable or under any material
Contract, or modify in any material respect any term relating to such
indebtedness or make any material adjustment with respect thereto, or extend or
renew the same, or compromise or settle any material dispute, claim, suit or
legal proceeding relating thereto, or sell any material Receivable or material
Contract, or interest therein, without the prior written consent of the
Administrative Agent, except (a) as permitted by Section 4.4 hereof, or (b) in
the ordinary course of business so long as (i) no Event of Default is then
continuing and (ii) the Administrative Agent has not given notice that this
exception is no longer applicable. Each Grantor will duly fulfill all material
obligations on its part to be fulfilled under or in connection with the material
Receivables and material Contracts, except to the extent such Contract is being
contested in good faith, by appropriate proceedings diligently conducted and
will do nothing to impair in any material respect the rights of the
Administrative Agent in the Receivables or Contracts.
     4.4. Collection. Each Grantor shall endeavor, in accordance with reasonable
business practices, to cause to be collected from the account debtor named in
each of its Receivables or obligor under any Contract, as and when due, any and
all amounts owing under or on account of such Receivable or Contract, and apply
forthwith, upon receipt thereof, all such amounts as are so collected to the
outstanding balance of such Receivable or under such Contract, except that,
unless any Event of Default is continuing, such Grantor may allow in the
ordinary course of its business as adjustments to amounts owing under its
Receivables and Contracts (a) an extension or renewal of the time or times of
payment, or settlement for less than the total unpaid balance, which such
Grantor finds appropriate in accordance with its reasonable business judgment,
and (b) a refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which such Grantor finds
appropriate in accordance with its reasonable business judgment. The reasonable
costs and expenses (including, without limitation, attorneys’ fees) incurred or
sustained in connection with collection, whether incurred or sustained by such
Grantor or the Administrative Agent, shall be borne by such Grantor.
     4.5. Instruments. If any Grantor owns or acquires any Instruments
constituting Security Agreement Collateral, such Grantor will, upon request by
the Administrative Agent from time to time, promptly deliver such Instruments to
the Administrative Agent appropriately endorsed to the order of the
Administrative Agent as further security hereunder.
     4.6. Further Actions. Each Grantor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer

-11-



--------------------------------------------------------------------------------



 



endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to its Receivables, Contracts,
Instruments and other Property or rights covered by the security interests
hereby granted, as the Administrative Agent may reasonably require from time to
time to give effect to the purposes of this Agreement.
ARTICLE V
SPECIAL PROVISIONS CONCERNING MARKS
     5.1. Additional Representations and Warranties. Each Grantor represents and
warrants that it owns or possesses the right to use all material Marks that are
reasonably necessary for the operation of its business. To the knowledge of each
Grantor no material third-party claim that any aspect of such Grantor’s present
or contemplated business operations infringes or will infringe any material Mark
or material trade name except for such infringements that could not reasonably
be expected to have a Material Adverse Effect. Each Grantor hereby grants to the
Administrative Agent an absolute power of attorney to sign during the
continuance of any Event of Default any document which may be required by the
United States Patent and Trademark Office in order to effect an absolute
assignment of all right, title and interest in each Mark and associated goodwill
and record the same.
     5.2. Licenses and Assignments. Except as otherwise permitted by the Credit
Agreement or any of the other Loan Documents, each Grantor hereby agrees not to
divest itself of any material rights under any material Marks other than in the
ordinary course of business without (in each case) the prior written approval of
the Administrative Agent.
     5.3. Infringements. Each Grantor agrees, promptly upon obtaining knowledge
thereof, to notify the Administrative Agent in writing of the name and address
of, and to furnish such pertinent information that may be available with respect
to, any Person who such Grantor believes to be infringing or diluting or
otherwise violating in any material respect any of such Grantor’s material
rights in and to any material Mark, or with respect to any Person claiming that
such Grantor’s use of any material Mark violates in any material respect any
property right of that Person, in each case where such infringement, dilution or
violation could reasonably be expected to have a Material Adverse Effect. Each
Grantor further agrees, if consistent with good business practice, diligently to
prosecute any Person infringing any Mark, where such infringement could
reasonably be expected to have a Material Adverse Effect, in a manner in
accordance with its reasonable business practices.
     5.4. Preservation of Marks. Each Grantor agrees to use its material Marks
in interstate commerce during the time in which this Agreement is in effect,
sufficiently to preserve such Marks (and any registrations thereof) as
trademarks or service marks registered under the laws of the United States;
provided, however, that no Grantor shall be obligated to preserve any Mark in
the event such Grantor determines, in its reasonable business judgment, that the
preservation of such Mark is no longer necessary or desirable in the conduct of
its business.
     5.5. Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents required by the Trademark Act of 1946, 15
U.S.C. §§ 1051 et seq., to maintain its material trademark registrations,
including, but not limited to, affidavits of use and

-12-



--------------------------------------------------------------------------------



 



applications for renewals of registration in the United States Patent and
Trademark Office for all of its registered material Marks pursuant to 15 U.S.C.
§§ 1058(a), 1059 and 1065, and shall pay all required fees in connection
therewith, and shall not abandon any such filing of affidavit of use or any such
application of renewal prior to the exhaustion of all judicial remedies without
the prior written consent of the Administrative Agent; provided, however, that
no Grantor shall be obligated to maintain any Mark in the event that such
Grantor determines, in its reasonable business judgment, that the maintenance of
such Mark is no longer necessary or desirable in the conduct of its business.
     5.6. Future Registered Marks. If any Mark registration issues at any time
hereafter to any Grantor as a result of any application now or hereafter pending
before the United States Patent and Trademark Office, such Grantor shall, upon
the reasonable request of the Administrative Agent from time to time, deliver
promptly to the Administrative Agent a copy of such certificate and a grant of
security in such Mark to the Administrative Agent, confirming the grant thereof
hereunder, the form of such confirmatory grant of security to be in form and
substance reasonably satisfactory to the Administrative Agent.
     5.7. Remedies. If any Event of Default shall be continuing, the
Administrative Agent may, by written notice to any Grantor, take any or all of
the following actions, all to the extent necessary to enable the Administrative
Agent to realize on the Security Agreement Collateral: (a) declare the entire
right, title and interest of such Grantor in and to each of such Grantor’s Marks
and the goodwill of the business associated therewith, together with all
trademark rights and rights of protection to the same, vested in the
Administrative Agent, in which event such rights, title and interest shall
immediately vest in the Administrative Agent for the benefit of the Secured
Parties pursuant to this Agreement; (b) take and use or sell the Marks and the
goodwill of such Grantor’s business symbolized by the Marks and the right to
carry on the business and use the assets of such Grantor in connection with
which the Marks have been used; and (c) direct such Grantor to use commercially
reasonable efforts to refrain, in which event such Grantor shall refrain, from
using the Marks in any manner whatsoever, directly or indirectly, and, if
reasonably requested by the Administrative Agent, change such Grantor’s name to
eliminate therefrom any use of any Mark and execute such other and further
documents that the Administrative Agent may from time to time reasonably request
to further confirm this and to transfer ownership of the Marks and registrations
and any pending trademark application in the United States Patent and Trademark
Office or any equivalent government agency or office in any foreign jurisdiction
to the Administrative Agent.
ARTICLE VI
SPECIAL PROVISIONS CONCERNING
PATENTS AND COPYRIGHTS
     6.1. Additional Representations and Warranties. Each Grantor represents and
warrants that it is the true and lawful owner of or possesses the right to use,
all material rights in (a) all material trade secrets and proprietary
information necessary to operate the business of each Grantor (the “Trade Secret
Rights”). Each Grantor represents and warrants that it does not own, on or as of
the date hereof, any registered Copyrights.

-13-



--------------------------------------------------------------------------------



 



     6.2. Licenses and Assignments. Except as otherwise permitted by the Credit
Agreement or any of the other Loan Documents, each Grantor hereby agrees not to
divest itself of any material rights under any material Patents or Copyrights
without (in each case) the prior written approval of the Administrative Agent,
other than in the ordinary course of business or in the event that the Grantor
determines, in its reasonable business judgment, that such Patents or Copyrights
are no longer necessary or desirable in the conduct of its business.
     6.3. Infringements. Each Grantor agrees, promptly upon learning thereof, to
furnish the Administrative Agent in writing with all pertinent material
information available to such Grantor with respect to any infringement of such
Grantor’s material rights in any material Patent or Copyright, or with respect
to any material claim that practice of any material Patent or Copyright violates
in any material respect any Property right of a third party or with respect to
any misappropriation of any material Trade Secret Rights or any material claim
that the practice of a material Trade Secret Right violates in any material
respect any Property right of a third party, in each case where such
infringement, claim or violation could reasonably be expected to have a Material
Adverse Effect. Each Grantor further agrees diligently to prosecute, in
accordance with commercially reasonable business practices, any Person
infringing any material Patent or Copyright or misappropriating any material
Trade Secret Right where such infringement or misappropriation could reasonably
be expected to have a Material Adverse Effect.
     6.4. Maintenance of Patents. At its own expense, each Grantor shall make
timely payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each of its material Patents; provided, however,
that no Grantor shall be obligated to maintain any Patent in the event that such
Grantor determines in its reasonable business judgment that the maintenance of
such Patents is no longer necessary or desirable in the conduct of its business.
     6.5. Prosecution of Patent Application. At its own expense, each Grantor
shall diligently prosecute all applications for United States Patents necessary
to operate the business of each Grantor and shall not abandon any such
application prior to exhaustion of all reasonable administrative and judicial
remedies, without the prior written consent of the Administrative Agent;
provided, however, that no Grantor shall be obligated to prosecute any such
application in the event such Grantor determines, in its reasonable business
judgment, that the prosecution of such application is no longer necessary or
desirable in the conduct of its business.
     6.6. Other Patents and Copyrights. Each Grantor shall provide to the
Administrative Agent, upon reasonable request of the Administrative Agent from
time to time, a report setting forth all acquisitions or issuances of United
States Patents, registrations of Copyrights, acquisitions of registered
Copyrights, or filings of applications for United States Patents or Copyrights,
which occurred since the later of the Closing Date or the date of the report
most recently delivered pursuant to this Section 6.6, together with copies of
certificates of registration of, or applications for, said Patents and
Copyrights. Each Grantor shall, at its own expense, upon request of the
Administrative Agent from time to time, also deliver to the Administrative Agent
all such other agreements and Instruments relating to the Liens and security
interests of the Administrative Agent in such Patents and Copyrights as the
Agent shall

-14-



--------------------------------------------------------------------------------



 



reasonably require, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent.
     6.7. Remedies. If any Event of Default shall be continuing, the
Administrative Agent may, by written notice to any Grantor, take any or all of
the following actions to the extent necessary to enable the Administrative Agent
to realize on the Security Agreement Collateral: (a) declare the entire right,
title and interest of such Grantor in each of the Patents and Copyrights vested
in the Administrative Agent, in which event such right, title and interest shall
immediately vest in the Administrative Agent for the benefit of the Secured
Parties pursuant to this Agreement and the other applicable agreements pursuant
to which all of such Grantor’s right, title and interest to such Patents and
Copyrights are or will be assigned to the Administrative Agent for the benefit
of the Secured Parties; (b) take and practice or sell the Patents and
Copyrights; and (c) direct such Grantor to refrain, in which event such Grantor
shall refrain, from practicing the Patents and Copyrights, directly or
indirectly, and such Grantor shall execute such other and applicable documents
as the Administrative Agent may request from time to time further to confirm
this and to transfer ownership of the Patents and Copyrights to the
Administrative Agent for the benefit of the Secured Parties.
ARTICLE VII
PROVISIONS CONCERNING
SECURITY AGREEMENT COLLATERAL
     7.1. Protection of Administrative Agent’s Security. No Grantor will do
anything to impair in any material respect the material rights of the
Administrative Agent in the Security Agreement Collateral. Each Grantor will at
all times keep its Inventory and Equipment insured in favor of the
Administrative Agent, at such Grantor’s own expense, to the extent commercially
reasonable in the manner provided in the Credit Agreement and the other Loan
Documents; all policies or certificates with respect to such insurance shall be
endorsed to the Administrative Agent’s satisfaction for the benefit of the
Administrative Agent (including, without limitation, by naming the
Administrative Agent as loss payee and additional insured). If any Grantor shall
fail to insure its Inventory to the extent required by the Credit Agreement, or
if any Grantor shall fail to so endorse all policies or certificates with
respect thereto, the Administrative Agent shall have the right (but shall be
under no obligation) to procure such insurance, and such Grantor agrees to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance. The Administrative Agent shall apply any proceeds in
accordance with Section 8.3 of the Credit Agreement. Each Grantor assumes all
liability and responsibility in connection with the Security Agreement
Collateral acquired by it and the liability of such Grantor to pay its
Obligations shall in no way be affected or diminished by reason of the fact that
such Security Agreement Collateral may be lost, destroyed, stolen, damaged or
for any reason whatsoever unavailable to such Grantor.
     7.2. Warehouse Receipts Non-Negotiable. Each Grantor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued with
respect to any substantial portion of its Inventory, such warehouse receipt or
receipt in the nature thereof shall not be “negotiable” (as such term is used in
Section 7-104 of the Uniform Commercial Code as in effect in any relevant
jurisdiction or under other relevant law).

-15-



--------------------------------------------------------------------------------



 



     7.3. Promissory Notes and Tangible Chattel Paper. If any Grantor shall, now
or at any time hereafter, hold or acquire, otherwise than in the ordinary course
of its business, any promissory notes or tangible Chattel Paper, such Grantor
shall forthwith endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time specify.
     7.4. Deposit Accounts.
          (a) The following provisions of this paragraph (a) shall be applicable
to the concentration accounts and the disbursement accounts from time to time
established by the Parent Company, the Borrower and the Subsidiary Guarantors as
part of the cash management systems of the Parent Company and its Subsidiaries
(such concentration accounts and disbursement accounts being in this paragraph
(a) called, collectively, the “Cash Management Accounts”). Each Grantor shall,
not later than the Closing Date and except as otherwise permitted by the Credit
Agreement as agreed by the Administrative Agent, cause each depositary bank of
the Deposit Accounts listed on Schedule 4.1(a)(ii) to the Credit Agreement to
enter into a control agreement, in form and substance reasonably satisfactory to
the Administrative Agent, pursuant to which such depositary bank (or, in the
case of any Cash Management Account subject to the Applicable Laws of
jurisdictions outside of the United States, such other instruments in lieu
thereof as may be reasonably required by the Administrative Agent), shall agree
to comply, without further consent of such Grantor, with instructions from the
Administrative Agent directing the disposition of funds from time to time
credited to such Cash Management Accounts. The Administrative Agent agrees with
each Grantor that the Administrative Agent shall not give any such instructions
or withhold any withdrawal rights from such Grantor, unless an Event of Default
has occurred and is continuing. The obligations of the Grantors under this
paragraph (a) shall not otherwise limit the rights and remedies of the
Administrative Agent under paragraph (b) of this Section 7.4 or under
Section 8.1 or Section 8.2 hereof during the continuation of Events of Default.
The provisions of this paragraph shall not apply to any Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Grantor’s salaried
employees.
          (b) With respect to each Deposit Account that any Grantor, now or at
any time hereafter, opens or maintains with any depositary institution, such
Grantor shall, at the Administrative Agent’s request and option from time to
time following the occurrence of any Event of Default, immediately provide to
the Administrative Agent a list of account names and numbers, and the name,
address and contact information for each depositary institution, and shall,
pursuant to a control agreement in form and substance reasonably satisfactory to
the Administrative Agent, cause the depositary bank to agree to comply, without
further consent of such Grantor, at any time with instructions from the
Administrative Agent to such depositary bank directing the disposition of funds
from time to time credited to such Deposit Account. The Administrative Agent
agrees with each Grantor that the Administrative Agent shall not give any such
instructions or withhold any withdrawal rights from such Grantor, unless an
Event of Default has occurred and is continuing or unless a Default would occur
if effect were given to any withdrawal not otherwise permitted by the Loan
Documents. The provisions of this paragraph shall not apply to any Deposit
Accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Grantor’s
salaried employees.

-16-



--------------------------------------------------------------------------------



 



     7.5. Securities Accounts. If any Securities, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a Securities
Intermediary or commodity intermediary, such Grantor shall, at the
Administrative Agent’s reasonable request and option from time to time following
the occurrence and during the continuance of an Event of Default, promptly
provide to the Administrative Agent a list of such Securities and other
Investment Property and related account names and numbers, and the name, address
and contact information for each Securities Intermediary or commodity
intermediary, and shall either (a) use reasonable efforts to cause such
Securities Intermediary or (as the case may be) commodity intermediary to agree
to comply, in each case without further consent of such Grantor or such nominee,
at any time during the continuance of an Event of Default with Entitlement
Orders or other instructions from the Administrative Agent to such Securities
Intermediary as to such securities or other Investment Property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by the Administrative Agent to such commodity intermediary, all
pursuant to a control agreement in form and substance reasonably satisfactory to
the Administrative Agent, or (b) in the case of Financial Assets or other
Investment Property held through a Securities Intermediary, arrange for the
Administrative Agent to become the Entitlement Holder with respect to such
Investment Property, with such Grantor being permitted, only with the consent of
the Administrative Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property. The Administrative Agent agrees with each Grantor that
the Administrative Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, Securities Intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Grantor, unless an Event of Default has
occurred and is continuing.
     7.6. Collateral in the Possession of a Bailee. If any substantial portion
of the Collateral is, now or at any time hereafter, in the possession of a
bailee, the relevant Grantor shall promptly notify the Administrative Agent
thereof and, at the Administrative Agent’s reasonable request and option
following the occurrence of an Event of Default, shall assist the Administrative
Agent to obtain an acknowledgement from the bailee, in form and substance
satisfactory to the Administrative Agent, that the bailee holds such Collateral
for the benefit of the Administrative Agent and such bailee’s agreement to
comply, without further consent of such Grantor, at any time with instructions
of the Administrative Agent as to such Collateral. The Administrative Agent
agrees with each Grantor that the Administrative Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing.
     7.7. Electronic Chattel Paper and Transferable Records. If any Grantor, now
or at any time hereafter, holds or acquires, otherwise than in the ordinary
course of its business, an interest in any electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request and option of the Administrative Agent following the occurrence of an
Event of Default, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control, under §9-105 of
the UCC, of such electronic chattel paper or control under Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, §16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such

-17-



--------------------------------------------------------------------------------



 



transferable record. The Administrative Agent agrees with each Grantor that the
Administrative Agent will arrange, pursuant to procedures satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for such Grantor to make alterations to
the electronic chattel paper or transferable record permitted under UCC §9-105
or, as the case may be, Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or §16 of the Uniform Electronic Transactions
Act for a party in control to make without loss of control, unless an Event of
Default has occurred and is continuing.
     7.8. Letter-of-Credit Rights. If any Grantor is, now or at any time
hereafter, a beneficiary under any letter of credit, such Grantor shall promptly
notify the Administrative Agent thereof and, at the request and option of the
Administrative Agent from time to time following the occurrence and during the
continuance of an Event of Default, such Grantor shall, pursuant to an agreement
in form and substance reasonably satisfactory to the Administrative Agent,
either (a) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Administrative Agent of the proceeds of the
letter of credit, or (b) arrange for the Administrative Agent to become the
transferee beneficiary of the letter of credit, with the Administrative Agent
agreeing, in each case, that the proceeds of the letter of credit are to be
applied as provided in the Credit Agreement.
     7.9. Commercial Tort Claims. If any Grantor shall, now or at any time
hereafter, hold or acquire a Commercial Tort Claim, such Grantor shall promptly
notify the Administrative Agent in a writing signed by such Grantor of the
particulars thereof and grant to the Administrative Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent.
     7.10. Further Actions. Each Grantor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Administrative Agent
from time to time upon the reasonable request of the Administrative Agent all
such lists, descriptions and designations of its Security Agreement Collateral,
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take all
such further steps relating to the Security Agreement Collateral and other
Property or rights covered by the security interests hereby granted, which the
Administrative Agent shall from time to time reasonably deem appropriate to
perfect, preserve or protect its security interests in the Security Agreement
Collateral.
     7.11. Financing Statements. Each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto, in form reasonably acceptable to the
Administrative Agent, as are necessary or desirable in the reasonable opinion of
the Administrative Agent to establish and maintain valid, enforceable and
perfected security interests (subject only to Liens permitted by the Credit
Agreement) in the Security Agreement Collateral as provided herein and the other
rights and security contemplated hereby, all in accordance with the Uniform
Commercial Code as enacted in any and all relevant jurisdictions or any other
relevant law. Each Grantor will pay any applicable filing fees and related
expenses.

-18-



--------------------------------------------------------------------------------



 



ARTICLE VIII
REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT
     8.1. Remedies; Obtaining the Security Agreement Collateral Upon Default.
Each Grantor agrees that, if any Event of Default shall be continuing, then, and
in every such case, the Administrative Agent, in addition to any other rights
now or hereafter existing under Applicable Law, shall have all rights as a
secured creditor under the Uniform Commercial Code in all relevant jurisdictions
and may:
          (a) personally, or by agents or attorneys, immediately take possession
of the Security Agreement Collateral or any part thereof from such Grantor or
from any other Person who then has possession of any part thereof, with or
without notice or process of law, and for that purpose may enter upon such
Grantor’s premises where any of the Security Agreement Collateral is located and
remove the same and use, in connection with such removal, any and all services,
supplies, aids and other facilities of such Grantor;
          (b) instruct the obligor or obligors on any agreement, Instrument or
other obligation (including, without limitation, the Receivables) constituting
the Security Agreement Collateral to make any payment required by the terms of
such agreement or instrument directly to the Administrative Agent;
          (c) withdraw all monies, securities and other Instruments held in any
account for application to the Obligations in accordance with Section 8.4;
          (d) sell, assign or otherwise liquidate, or direct such Grantor to
sell, assign or otherwise liquidate, any or all of the Security Agreement
Collateral or any part thereof in accordance with Section 8.2 and take
possession of the proceeds of any such sale or liquidation;
          (e) take possession of the Security Agreement Collateral, or any part
thereof, by directing such Grantor in writing to deliver the same to the
Administrative Agent at any place or places designated by the Administrative
Agent, in which event such Grantor shall at its own expense:
          (i) forthwith cause the same to be moved to the place or places so
designated by the Administrative Agent and there delivered to the Administrative
Agent;
          (ii) store and keep any Security Agreement Collateral so delivered to
the Administrative Agent at such place or places pending further action by the
Administrative Agent as provided in Section 8.2; and
          (iii) while the Security Agreement Collateral shall be so stored and
kept, provide such guards and maintenance services as shall be necessary to
protect the same and to preserve and maintain it in good condition; and
          (f) license or sublicense, whether on an exclusive or nonexclusive
basis, any Marks, Patents or Copyrights included in the Security Agreement
Collateral for such term and on such conditions and in such manner as the
Administrative Agent shall in its sole judgment

-19-



--------------------------------------------------------------------------------



 



determine (taking into account such provisions as may be necessary to protect
and preserve such Marks, Patents or Copyrights);
it being understood that such Grantor’s obligations to so deliver the Security
Agreement Collateral are of the essence of this Agreement and that, accordingly,
upon application to a court of equity having jurisdiction, the Administrative
Agent shall be entitled to a decree requiring specific performance by such
Grantor of said obligations.
     8.2. Remedies; Disposition of the Security Agreement Collateral. During the
continuance of any Event of Default, any Security Agreement Collateral
repossessed by the Administrative Agent under or pursuant to Section 8.1 and any
other Security Agreement Collateral, whether or not so repossessed by the
Administrative Agent, may be sold, assigned, leased or otherwise disposed of
under one or more contracts or as an entirety, and without the necessity of
gathering at the place of sale the Property to be sold, and, in general, in such
manner, at such time or times, at such place or places and on such terms as the
Administrative Agent may determine to be commercially reasonable. Any of the
Security Agreement Collateral may be sold, leased or otherwise disposed of in
the condition in which the same existed when taken by the Administrative Agent
or after any overhaul or repair (at the expense of each Grantor) which the
Administrative Agent shall determine to be commercially reasonable. Any such
disposition which shall be a private sale or other private proceedings shall be
made upon not less than ten (10) days’ prior written notice to the relevant
Grantor specifying the time after which such disposition is to be made and the
intended sale price or other consideration therefor. Any such disposition which
shall be a public sale shall be made upon not less than ten (10) days’ prior
written notice to the relevant Grantor specifying the time and place of such
Sale. The Administrative Agent, on behalf of the Secured Parties, may bid for
and become the purchaser of the Security Agreement Collateral or any item
thereof offered for sale in accordance with this Section 8.2 without
accountability to the relevant Grantor. Each Grantor agrees to do or cause to be
done all such other acts and things as may be reasonably necessary to make such
sale or sales of all or any portion of the Security Agreement Collateral valid
and binding and in compliance with all Applicable Laws of any and all courts,
arbitrators or other Governmental Authorities having jurisdiction over any such
sale or sales, all at such Grantor’s expense.
     8.3. WAIVER OF CLAIMS. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, EACH
GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
NOTICE OR JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING
POSSESSION, OR THE ADMINISTRATIVE AGENT’S DISPOSITION, OF ANY OF THE SECURITY
AGREEMENT COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE OR
HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH SUCH
GRANTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE, AND EACH GRANTOR HEREBY FURTHER WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW:
          (a) all damages occasioned by such taking of possession, except any
damages which are the direct result of the Administrative Agent’s gross
negligence or willful misconduct;

-20-



--------------------------------------------------------------------------------



 



          (b) all other requirements as to the time, place, manner or terms of
sale or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder; and
          (c) all rights of redemption, appraisement, valuation, stay, extension
or moratorium now or hereafter in force under any Applicable Law, and all other
rights to prevent or delay the enforcement of this Agreement or the absolute
sale of the Security Agreement Collateral or any portion thereof;
and each Grantor, for itself and all who may claim under it, insofar as it or
they now or hereafter lawfully may, hereby waives the benefit of all of such
laws. Any sale of, or the grant of any options to purchase, or any other
realization upon, any Security Agreement Collateral shall operate to divest all
right, title, interest, claim and demand, either at law or in equity, of the
relevant Grantor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Grantor and against any and all Persons claiming or
attempting to claim the Security Agreement Collateral so sold, optioned or
realized upon, or any part thereof, from, through and under such Grantor.
     8.4. Application of Proceeds.
          (a) All monies collected by the Administrative Agent upon any sale or
other disposition of all or any part of the Security Agreement Collateral,
together with all other monies from time to time received by the Administrative
Agent hereunder, shall be applied in accordance with Section 8.3 of the Credit
Agreement.
          (b) All payments required to be made hereunder shall be made to the
Administrative Agent under the Credit Agreement for the account of the Secured
Parties.
          (c) For purposes of applying payments received in accordance with this
Section 8.4, (i) the Administrative Agent shall determine the outstanding unpaid
Obligations owed pursuant to the Credit Agreement and the other Loan Documents,
and (ii) the Administrative Agent may rely on any Secured Party to determine any
other Obligations owed to such Secured Party.
          (d) It is understood and agreed that each Grantor shall remain jointly
and severally liable to the extent of any deficiency remaining after the
application of all of the proceeds of the Security Agreement Collateral
hereunder to the unpaid Obligations as provided by Section 8.4(a).
     8.5. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Administrative Agent shall be in addition to every
other right, power and remedy specifically given under this Agreement, any of
the other Loan Documents, or now or hereafter existing at law or in equity, or
by statute, and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time or
simultaneously and as often and in such order as may be deemed expedient by the
Administrative Agent. All such rights, powers and remedies shall be cumulative,
and the exercise or the beginning of exercise of one shall not be deemed a
waiver of the right to exercise of any other or others. No delay or omission of
the Administrative Agent in the exercise of any

-21-



--------------------------------------------------------------------------------



 



such right, power or remedy and no renewal or extension of any of the
Obligations and no course of dealing between any Grantor and the Administrative
Agent or any holder of any of the Obligations shall impair any such right, power
or remedy or shall be construed to be a waiver of any Default or Event of
Default or an acquiescence therein. In the event that the Administrative Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Administrative Agent may recover
reasonable expenses actually incurred or sustained, including attorneys’ fees
actually incurred or sustained, and the amounts thereof shall be included in
such judgment.
     8.6. Discontinuance of Proceedings. In case the Administrative Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, Asset Sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then, and in every such case,
the relevant Grantor, the Administrative Agent and the holders of any of the
Obligations shall be restored to their former positions and rights hereunder
with respect to the Security Agreement Collateral subject to the security
interests created under this Agreement, and all rights, remedies and powers of
the Administrative Agent shall continue as if no such proceeding had been
instituted.
ARTICLE IX
INDEMNITY
     9.1. Indemnity.
          (a) Without duplication of the indemnities in any other Loan
Documents, each Grantor jointly and severally agrees to indemnify, reimburse and
hold the Administrative Agent, each other Secured Party and their respective
successors, assigns, employees, agents and servants (hereinafter in this
Section 9.1 referred to individually as an “Indemnitee,” and, collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, losses,
damages, injuries, penalties, claims, demands, actions, suits, judgments and any
and all fees, costs and expenses incurred or sustained (including the Attorney
Costs for the Administrative Agent or any of the Secured Parties) (for the
purposes of this Section 9.1, the foregoing are collectively called “Expenses”)
of whatsoever kind and nature imposed on, asserted against or incurred or
sustained by any of the Indemnitees or asserted against any Indemnitee by any
third party (other than another Indemnitee) arising out of, in connection with,
or as a result of this Agreement, or otherwise connected with the enforcement of
any of the terms of, or the preservation of any rights hereunder or arising out
of, in connection with, or as a result of the manufacture, ownership, ordering,
purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other Disposition, or use of the Security
Agreement Collateral (including, without limitation, latent or other defects,
whether or not discoverable), the violation of the laws of any Governmental
Authority, or any tort (including, without limitation, claims arising or imposed
under the doctrine of strict liability, or for or on account of injury to or the
death of any Person (including any Indemnitee), or Property damage), or contract
claim; provided, however, that no Indemnitee shall be indemnified pursuant to
this paragraph (a) for losses, damages or liabilities to the extent caused by
the gross negligence or willful misconduct of such Indemnitee. Each Grantor
agrees that, upon written notice by any Indemnitee of the

-22-



--------------------------------------------------------------------------------



 



assertion of such a liability, obligation, loss, damage, injury, penalty, claim,
demand, action, suit or judgment, such Grantor shall assume full responsibility
for the defense thereof. Each Indemnitee agrees to use its best efforts to
promptly notify such Grantor of any such assertion of which such Indemnitee has
knowledge.
          (b) Without limiting the application of paragraph (a) of this Section
9.1, each Grantor jointly and severally agrees to pay, or to reimburse the
Administrative Agent for (if the Administrative Agent shall have incurred fees,
costs or expenses because such Grantor shall have failed to comply with its
Obligations under this Agreement or any other Loan Document), any and all
reasonable fees, costs and expenses of whatsoever kind or nature incurred or
sustained in connection with the creation, preservation or protection of the
Administrative Agent’s Liens on, and security interests in, the Security
Agreement Collateral, including, without limitation, all fees and taxes in
connection with the recording or filing of Instruments and documents in public
offices, payment or discharge of any taxes or Liens upon or in respect of the
Security Agreement Collateral, premiums for insurance with respect to the
Security Agreement Collateral and all other reasonable fees, costs and expenses
actually incurred or sustained in connection with protecting, maintaining or
preserving the Security Agreement Collateral and the Administrative Agent’s
security interests therein, whether through judicial proceedings or otherwise,
or in defending or prosecuting any actions, suits or proceedings arising out of
or relating to the Security Agreement Collateral.
          (c) If and to the extent that the obligations of any Grantor under
this Section 9.1 are unenforceable for any reason, such Grantor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.
     9.2. Indemnity Obligations Secured by Security Agreement Collateral;
Survival. Any amounts paid by any Indemnitee, as to which such Indemnitee has
the right to reimbursement, shall constitute Obligations secured by the Security
Agreement Collateral. The indemnity obligations of each Grantor contained in
this Article IX shall continue in full force and effect notwithstanding the full
payment of all the Loans and other Credit Extensions made under the Credit
Agreement and the payment of all of the other Obligations and notwithstanding
the discharge thereof.
ARTICLE X
MISCELLANEOUS
     10.1. Notices; etc. All notices and other communications hereunder shall be
in writing and shall be delivered or mailed by first class mail, postage
prepaid, addressed:
          (a) if to any Grantor or the Administrative Agent, at such Person’s
address set forth underneath its signature below; and
          (b) if to any Secured Party (other than the Administrative Agent), at
such address as such Secured Party shall have specified in the Credit Agreement;
or at such other address as shall have been furnished in writing by any Person
described above to

-23-



--------------------------------------------------------------------------------



 



the party required to give notice hereunder.
     10.2. Waiver, Amendment.
          (a) Except as otherwise contemplated by Section 10.5 hereof, none of
the terms or conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Grantor
directly and adversely affected thereby and by the Administrative Agent (with
the consent of the Required Lenders, or, to the extent required by Section 10.1
of the Credit Agreement, with the consent of each of the Lenders).
          (b) No delay on the part of the Administrative Agent in exercising any
of its rights, remedies, powers and privileges hereunder, and no partial or
single exercise thereof, shall constitute a waiver thereof. No notice to or
demand on any Grantor in any case shall entitle it to any other or further
notice or demand in any similar or other circumstances or constitute a waiver of
any of the rights of the Administrative Agent to any other or further action in
any circumstances without notice or demand.
     10.3. Obligations Absolute.
          (a) The Obligations of each Grantor under this Agreement and the
Intellectual Property Security Agreement to which it is a party shall be
absolute, unconditional and irrevocable and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise impaired or affected by, any circumstance or occurrence
whatsoever, including, without limitation, any of the circumstances or
occurrences described or referred to in paragraph (a) of Section 6 of the
Guaranty Agreement or in clauses (i) through (x) of Section 17(a) of the Pledge
Agreement, except as released pursuant to the terms of any of the Loan
Documents.
          (b) Each of the Grantors hereby irrevocably agrees to be bound by the
terms of each of paragraph (b), paragraph (c) and paragraph (d) of Section 17 of
the Pledge Agreement and paragraphs (b), (c) and (d) of Section 6 of the
Guaranty Agreement with the same full force and effect as if each of such
paragraphs of the Pledge Agreement and the Guaranty Agreement were set forth in
full in this Agreement and the Intellectual Property Security Agreement to which
each such Grantor is a party and made applicable to each of the Grantors as well
as to the Pledgors and the Guarantors.
     10.4. Successors and Assigns. This Agreement shall be binding upon each
Grantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and its successors and assigns; provided, however, that no
Grantor may transfer or assign any or all of its rights or obligations hereunder
without the prior written consent of the Administrative Agent. All agreements,
statements, representations and warranties made by each Grantor herein or in any
certificate or other instrument delivered by each Grantor or on its behalf under
this Agreement shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of this Agreement and the
other Loan Documents, regardless of any investigation made by the Secured
Parties or on their behalf.

-24-



--------------------------------------------------------------------------------



 



     10.5. Additional Grantors. Additional Subsidiaries of the Parent Company or
of the Borrower (“Additional Grantors”) may from time to time hereafter become
parties to and bound by this Agreement by executing a counterpart hereof, or
(alternatively) by executing a supplement to this Agreement or a joinder
agreement, (in each case) in form and substance reasonably satisfactory to the
Administrative Agent, and there shall be no need to re-execute, amend or restate
this Agreement in connection therewith. Upon such execution and delivery of this
Agreement by any Additional Grantor, such Additional Grantor shall be deemed to
have made the representations and warranties set forth in this Agreement, and
shall be bound by all of the terms, covenants and conditions hereof to the same
extent as if such Additional Grantor had executed this Agreement as of the date
hereof, and the Administrative Agent shall be entitled to all of the benefits of
such Additional Grantor’s Obligations hereunder.
     10.6. Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
     10.7. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.8. GOVERNING LAW AND WAIVER OF JURY TRIAL; ETC.
              (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
              (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
JURY TRIAL IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATED IN ANY WAY TO THIS AGREEMENT. EACH OF THE PARTIES HERETO AGREES TO BE
BOUND BY THE PROVISIONS SET FORTH IN SECTION 10.14 AND SECTION 10.15 OF THE
CREDIT AGREEMENT WITH THE SAME FULL FORCE AND EFFECT AS IF SET FORTH IN FULL
HEREIN AND MADE EXPRESSLY APPLICABLE TO EACH PARTY HERETO.
     10.9. Grantor’s Duties. It is expressly agreed, anything herein contained
to the contrary notwithstanding, that each Grantor shall remain liable to
perform all of the Obligations, if any, assumed by it with respect to the
Security Agreement Collateral, and the Administrative Agent shall not have any
obligations or liabilities with respect to any Security Agreement Collateral by
reason of or arising out of this Agreement, nor shall the Administrative Agent
be required or obligated in any manner to perform or fulfill any of the
obligations of any Grantor under or with respect to any Security Agreement
Collateral.
     10.10. Termination; Release.

-25-



--------------------------------------------------------------------------------



 



                 (a) On the Termination Date, this Agreement and the security
interests granted hereunder, shall terminate, and all rights to the Security
Agreement Collateral shall revert to the applicable Grantor, and the
Administrative Agent, at the request and expense of any Grantor, will execute
and deliver to such Grantor a proper Instrument or Instruments (including
Uniform Commercial Code termination statements) acknowledging the satisfaction
and termination of this Agreement, and will duly assign, transfer and deliver to
such Grantor (without recourse, and without any representation or warranty) such
of the Security Agreement Collateral as may be in the possession of the
Administrative Agent and has not theretofore been sold or otherwise applied or
released pursuant to this Agreement. As used in this Agreement, “Termination
Date” shall mean the date upon which all of the Commitments shall have
terminated in full, no Loans or Notes under the Credit Agreement shall be
outstanding (and all Loans shall have been repaid in full), and all of the
Obligations (other than Obligations pursuant to the Specified Swap Agreement)
shall have been paid in full and in cash.
                 (b) In the event that any part of the Security Agreement
Collateral is Disposed of in connection with a Disposition permitted by Section
7.5 of the Credit Agreement or otherwise released at the direction of the
Required Lenders (or all Lenders if required by Section 10.1 of the Credit
Agreement), such Security Agreement Collateral will be Disposed of free and
clear of the Liens created by this Agreement, the security interests granted
hereunder with respect to such Security Agreement Collateral shall terminate and
the Administrative Agent, at the request and expense of the respective Grantor,
will execute and deliver to such Grantor a proper Instrument or Instruments
(including Uniform Commercial Code termination statements) to evidence the
release of such Security Agreement Collateral and will duly assign, transfer and
deliver to such Grantor (without recourse, and without any representation or
warranty) such of the Security Agreement Collateral as is then being (or has
been) so Disposed of or released and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.
                 (c) The Administrative Agent shall have no liability whatsoever
to any Secured Party as a result of any release of Security Agreement Collateral
by it in accordance with this Section 10.10.
     10.11. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     10.12. The Administrative Agent. (a) The Administrative Agent will hold in
accordance with this Agreement all items of the Security Agreement Collateral at
any time received under this Agreement. It is expressly understood and agreed by
the parties hereto and each Secured Party that the obligations of the
Administrative Agent as holder of the Security Agreement Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement. The
Administrative Agent shall act hereunder on the terms and conditions set forth
in Article 9 of the Credit Agreement.

-26-



--------------------------------------------------------------------------------



 



             (b) Notwithstanding anything else to the contrary in this
Agreement, each of the Secured Parties agrees that this Agreement may be
enforced only by the action of the Administrative Agent, in each case, acting
upon the instructions of the Required Lenders, and that no other Secured Parties
shall have any rights individually to seek to enforce or to enforce this
Agreement or to realize upon any of the Security Agreement Collateral or other
security granted or to be granted by any of the other Collateral Documents, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of this Agreement and the other Collateral Documents. It is understood that the
agreement of the Secured Parties contained in this paragraph (b) is among, and
solely for the benefit of, the Secured Parties and that, if the Required Lenders
so agree (without requiring the consent of any Grantor), this Agreement may be
directly enforced by any Secured Party.
     10.13. Marshalling. The Administrative Agent shall not be required to
marshal any present or future collateral security (including, but not limited
to, this Agreement and the Security Agreement Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the rights of the Administrative Agent hereunder or in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that it
lawfully may, each Grantor hereby agrees that it will not invoke any Applicable
Law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Administrative Agent’s rights under this Agreement
or under any other Instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Grantor hereby irrevocably waives the benefits
of all such laws.
     10.14. Effectiveness. This Agreement shall become effective on and as of
the date hereof when the Administrative Agent, the Parent Company, and the
Borrower shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent.
     10.15. Delivery by Facsimile. Delivery of the signature pages to this
Agreement by facsimile shall be as effective as delivery of manually executed
counterparts of this Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

-27-



--------------------------------------------------------------------------------



 



***Signature Pages to Security Agreement follow***

-28-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this SECURITY AGREEMENT
to be duly executed and delivered as of the date first above written.

             
 
                The Borrower:    
 
                W LAB ACQUISITION CORP.,         as the Borrower and a Grantor  
 
 
           
 
  By:   /s/ Michael P. Muldowney    
 
           
 
           Name: Michael P. Muldowney    
 
           Title: CEO    
 
           
 
                The Parent Company:    
 
                NEXTERA ENTERPRISES, INC.,         as the Parent Company and a
Grantor    
 
           
 
           
 
  By:   /s/ Michael P. Muldowney    
 
           
 
           Name: Michael P. Muldowney
   
 
           Title: President & CFO    
 
           
 
                Address of Grantors:    
 
                c/o Nextera Enterprises, Inc.         One Exeter Plaza        
699 Boylston Street         Boston, MA 02116    
 
           
 
  Attention:  Michael Muldowney    
 
  Telephone:  (617) 262-0055    
 
  Facsimile:  (617) 262-7105    

**Signature Page to Security Agreement**
***Signature Page to Security Agreement follow***

-29-



--------------------------------------------------------------------------------



 



             
 
                The Administrative Agent:    
 
                NEWSTAR FINANCIAL, INC.,         as Administrative Agent    
 
           
 
  By:   /s/ Mark D. Cordes    
 
           
 
      Name: Mark D. Cordes    
 
      Title: Managing Director    
 
                Address of Administrative Agent:    
 
                NewStar Financial, Inc.         500 Boylston Street        
Suite 1600         Boston, MA 02116    
 
                Attention:   Mark D. Cordes
        Telephone:   (617) 848-2510         Facsimile:   (617) 848-4300    

-30-



--------------------------------------------------------------------------------



 



**Signature Page to Security Agreement**

-31-



--------------------------------------------------------------------------------



 



SCHEDULE A
LIST OF GRANTORS

                  Organizational         Identification Name of Grantor  
Jurisdiction and Type   Number                    
W Lab Acquisition Corp.
  Delaware corporation   4104121                    
Nextera Enterprises, Inc.
  Delaware corporation   2922330                                                
                                                                               
                                                                               
                               

 